Case 2:15-cv-06633-CAS-SS Document 408-20 Filed 04/10/19 Page 1 of 5 Page ID
                                 #:10079




                       EXHIBIT S
Swartz IP Combined  Accounts 8080, 8122,
              Case 2:15-cv-06633-CAS-SS     and408-20
                                        Document  9114 Filed 04/10/19                 Page 2 of 5 Page ID
Summary of Account Activity by Counterparty    #:10080

November 2011 – August 2012
      Date              Deposit   Withdrawal   Counterparty                       Description                    Account
      17-Nov-11     $12,500,000           $0   TT                                 Federal Funds Received            8080
      18-Nov-11              $0   $1,000,000   Stephens Inc                       Federal Funds Sent                8080
      18-Nov-11              $0   $1,274,325   Henry N Jannol Corporation         Federal Funds Sent                8080
      18-Nov-11              $0   $2,200,000   Saiber                             Federal Funds Sent                8080
      22-Nov-11              $0     $750,000   Weston Financial Services          Federal Funds Sent                8080
      23-Nov-11              $0     $200,000   Spillane Weingarten Client Trust   Federal Funds Sent                8122
      23-Nov-11              $0     $150,000   Graybox                            Federal Funds Sent                8122
      23-Nov-11              $0     $150,000   Integrated Administration          Federal Funds Sent                8122
      28-Nov-11              $0     $200,000   Cascade Technologies               Federal Funds Sent                8122
      29-Nov-11              $0     $235,000   Spillane Weingarten Client Trust   Federal Funds Sent                8122
      29-Nov-11              $0     $300,000   Integrated Administration          Federal Funds Sent                8122
      30-Nov-11              $0   $1,700,675   Fund Administration                Federal Funds Sent                8122
      5-Dec-11               $0   $5,224,405   Swartz IP 8080                     Customer authorized Transfer      8122
      5-Dec-11       $5,224,405           $0   Swartz IP 8122                     Customer Authorized Transfer      8080
      6-Dec-11             $100           $0   Unspecified                        Credit                            9114
      6-Dec-11         $750,000           $0   Weston Financial Services          Federal Funds Received            8080
      6-Dec-11               $0     $135,000   Swartz IP Services Group, UK       Federal Funds Sent                8080
      6-Dec-11               $0      $75,000   Graybox                            Federal Funds Sent                8122
      8-Dec-11       $5,200,000           $0   TT                                 Credit                            9114
      8-Dec-11               $0      $26,000   Cash                               Debit                             9114
      8-Dec-11               $0     $250,000   Integrated Administration          Debit                             9114
      9-Dec-11               $0       $6,000   Cash                               Debit                             9114
      9-Dec-11               $0     $100,000   Barnes Law Firm                    Debit                             9114
      9-Dec-11               $0     $750,000   Purple Box                         Debit                             9114
      9-Dec-11               $0   $1,325,000   Fund Administration                Debit                             9114
      12-Dec-11              $0     $100,000   Graybox                            Debit                             9114
      15-Dec-11              $0     $100,000   Eugene Scher                       Debit                             9114
GX 714, 715, 734.
Swartz IP Combined  Accounts 8080, 8122,
              Case 2:15-cv-06633-CAS-SS     and408-20
                                        Document  9114 Filed 04/10/19                Page 3 of 5 Page ID
Summary of Account Activity by Counterparty    #:10081

November 2011 – August 2012
      Date             Deposit   Withdrawal   Counterparty                       Description                    Account
      15-Dec-11             $0     $125,000   Integrated Administration          Debit                             9114
      15-Dec-11             $0     $300,000   Graybox                            Debit                             9114
      19-Dec-11             $0     $100,000   Integrated Administration          Debit                             9114
      19-Dec-11             $0     $200,000   Graybox                            Debit                             9114
      22-Dec-11             $0   $1,000,000   Ronald N Tutor                     Debit                             9114
      23-Dec-11             $0     $750,000   Fund.com                           Debit                             9114
      23-Dec-11             $0     $150,000   General Health Technologies        Federal Funds Sent                8080
      4-Jan-12              $0     $200,000   Graybox                            Federal Funds Sent                8122
      9-Jan-12              $0      $30,000   Integrated Administration          Debit                             9114
      13-Jan-12             $0     $100,000   General Health Technologies        Federal Funds Sent                8080
      13-Jan-12             $0     $150,000   Illuminergy                        Federal Funds Sent                8080
      18-Jan-12             $0     $125,000   Graybox                            Federal Funds Sent                8122
      20-Jan-12             $0     $100,000   Spillane Weingarten Client Trust   Federal Funds Sent                8122
      20-Jan-12             $0     $100,000   Mitchell Silberberg Knupp          Federal Funds Sent                8122
      26-Jan-12             $0     $100,000   Integrated Administration          Federal Funds Sent                8122
      2-Feb-12              $0      $50,000   Graybox                            Federal Funds Sent                8122
      2-Feb-12              $0      $50,000   Eugene Scher                       Federal Funds Sent                8122
      2-Feb-12              $0      $29,343   Pacific Life                       Federal Funds Sent                8122
      2-Feb-12              $0      $50,000   Integrated Administration          Federal Funds Sent                8122
      9-Feb-12              $0   $2,000,000   Swartz IP 8122                     Customer Authorized Transfer      8080
      9-Feb-12      $2,000,000           $0   Swartz IP 8080                     Customer Authorized Transfer      8122
      9-Feb-12              $0      $50,000   Graybox                            Federal Funds Sent                8122
      9-Feb-12              $0      $50,000   Eugene Scher                       Federal Funds Sent                8122
      9-Feb-12              $0     $150,000   Henry N Jannol Corporation         Federal Funds Sent                8122
      9-Feb-12              $0     $150,000   Integrated Administration          Federal Funds Sent                8122
      10-Feb-12             $0      $20,000   Cash                               Debit                             9114
      17-Feb-12             $0     $150,000   Spillane Weingarten Client Trust   Federal Funds Sent                8122

GX 714, 715, 734.
Swartz IP Combined  Accounts 8080, 8122,
              Case 2:15-cv-06633-CAS-SS     and408-20
                                        Document  9114 Filed 04/10/19                Page 4 of 5 Page ID
Summary of Account Activity by Counterparty    #:10082

November 2011 – August 2012
      Date             Deposit   Withdrawal   Counterparty                       Description               Account
      29-Feb-12             $0      $81,318   Daniel Refoua                      Federal Funds Sent           8122
      29-Feb-12             $0     $100,000   Mac and Tosh Remarketing CorporatioFederal Funds Sent           8122
      1-Mar-12         $81,298           $0   Daniel Refoua                      Credit                       8122
      2-Mar-12              $0      $70,000   Swartz IP Services Group, UK       Federal Funds Sent           8080
      2-Mar-12              $0      $81,318   Arshia Refoua                      Federal Funds Sent           8122
      6-Mar-12              $0      $25,000   Eugene Scher                       Federal Funds Sent           8122
      6-Mar-12              $0     $300,000   Integrated Administration          Federal Funds Sent           8122
      9-Mar-12              $0      $50,000   Graybox                            Federal Funds Sent           8122
      9-Mar-12              $0     $100,000   Integrated Administration          Federal Funds Sent           8122
      13-Mar-12             $0     $186,000   Malibu Escrow Corporation          Federal Funds Sent           8122
      13-Mar-12             $0      $50,000   Integrated Administration          Federal Funds Sent           8122
      15-Mar-12             $0     $500,000   Weston Capital Asset Management Federal Funds Sent              8122
      16-Mar-12             $0     $500,000   General Health Technologies        Federal Funds Sent           8122
      20-Mar-12             $0     $160,000   Graybox                            Federal Funds Sent           8122
      22-Mar-12             $0      $50,000   Pineboard                          Federal Funds Sent           8122
      22-Mar-12             $0     $125,000   Integrated Administration          Federal Funds Sent           8122
      26-Mar-12             $0      $60,000   General Health Technologies        Federal Funds Sent           8122
      26-Mar-12             $0      $40,000   Integrated Administration          Federal Funds Sent           8122
      28-Mar-12             $0      $90,000   Graybox                            Federal Funds Sent           8122
      19-Apr-12     $1,000,000           $0   Zarrinkelk Kashefipour             Credit                       9114
      20-Apr-12             $0   $1,000,000   TT                                 Debit                        9114
      24-Apr-12      $500,000            $0   Spillane Weingarten Client Trust   Federal Funds Received       8080
      16-May-12             $0          $40   CVS                                Debit                        9114
      17-May-12             $0         $818   Marina Del Rey                     Debit                        9114
      22-May-12             $0          $35   Oakdale Pharmacy                   Debit                        9114
      23-May-12             $0          $23   Jerry Famous Deli                  Debit                        9114
      29-May-12             $0         $112   The Ivy at the Shore               Debit                        9114

GX 714, 715, 734.
Swartz IP Combined  Accounts 8080, 8122,
              Case 2:15-cv-06633-CAS-SS     and408-20
                                        Document  9114 Filed 04/10/19       Page 5 of 5 Page ID
Summary of Account Activity by Counterparty    #:10083

November 2011 – August 2012
      Date             Deposit   Withdrawal Counterparty                Description                    Account
      30-May-12      $500,000            $0 Unspecified                 Federal Funds Received            8080
      31-May-12             $0     $500,000 Fund Administration         Federal Funds Sent                8122
      31-May-12             $0     $200,000 Integrated Administration   Federal Funds Sent                8122
      31-May-12             $0      $50,000 Graybox                     Federal Funds Sent                8122
      1-Jun-12              $0   $8,000,000 Swartz IP 8122              Customer Authorized Transfer      8080
      1-Jun-12      $8,000,000            0 Swartz IP 8080              Customer Authorized Transfer      8122
      4-Jun-12       $166,380            $0 Unspecified                 Federal Funds Received            8080
      4-Jun-12              $0     $600,000 Graybox                     Federal Funds Sent                8122
      8-Jun-12              $0           $9 Unspecified                 Debit                             9114
      11-Jun-12             $0   $3,000,000 Swartz IP 8122              Customer Authorized Transfer      8080
      11-Jun-12     $3,000,000           $0 Swartz IP 8080              Customer Authorized Transfer      8122
      18-Jun-12             $0      $50,000 Graybox                     Federal Funds Sent                8122
      28-Jun-12             $0     $100,000 Integrated Administration   Federal Funds Sent                8122
      2-Jul-12              $0      $50,000 Graybox                     Federal Funds Sent                8122
      2-Jul-12              $0     $200,000 Integrated Administration   Federal Funds Sent                8122
      5-Jul-12              $0     $550,000 Swartz IP 8122              Customer Authorized Transfer      8080
      5-Jul-12       $550,000            $0 Swartz IP 8080              Customer Authorized Transfer      8122
      11-Jul-12             $0     $100,000 Integrated Administration   Federal Funds Sent                8122
      13-Jul-12        $33,500           $0 Unspecified                 Federal Funds Received            8080
      13-Jul-12             $0      $50,000 Integrated Administration   Federal Funds Sent                8122
      16-Jul-12             $0     $439,543 Swartz IP 8122              Customer Authorized Transfer      8080
      16-Jul-12      $439,543            $0 Swartz IP 8080              Customer Authorized Transfer      8122
      24-Jul-12             $0      $20,000 Unspecified                 Federal Funds Sent                8080
      30-Jul-12             $0       $5,000 Unspecified                 Debit                             9114
      22-Aug-12             $0       $4,960 Unspecified                 Debit                             9114



GX 714, 715, 734.
